Case 2:20-mj-00801-DJA Document 1 Filed 09/08/20 Page 1 of 14
Case 2:20-mj-00801-DJA Document 1 Filed 09/08/20 Page 2 of 14




                                        FILED.

                                        DATED: 2:45 p.m. September 8, 2020

                                        U.S. MAGISTRATE JUDGE




                                               2:20-mj-00801-DJA
Case 2:20-mj-00801-DJA Document 1 Filed 09/08/20 Page 3 of 14
Case 2:20-mj-00801-DJA Document 1 Filed 09/08/20 Page 4 of 14
Case 2:20-mj-00801-DJA Document 1 Filed 09/08/20 Page 5 of 14
Case 2:20-mj-00801-DJA Document 1 Filed 09/08/20 Page 6 of 14
Case 2:20-mj-00801-DJA Document 1 Filed 09/08/20 Page 7 of 14
Case 2:20-mj-00801-DJA Document 1 Filed 09/08/20 Page 8 of 14
Case 2:20-mj-00801-DJA Document 1 Filed 09/08/20 Page 9 of 14
Case 2:20-mj-00801-DJA Document 1 Filed 09/08/20 Page 10 of 14
Case 2:20-mj-00801-DJA Document 1 Filed 09/08/20 Page 11 of 14
Case 2:20-mj-00801-DJA Document 1 Filed 09/08/20 Page 12 of 14
Case 2:20-mj-00801-DJA Document 1 Filed 09/08/20 Page 13 of 14
Case 2:20-mj-00801-DJA Document 1 Filed 09/08/20 Page 14 of 14
